DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed 08/08/2022 has been entered. Claims 1-6 are currently pending in the application and are amended. The amendment overcomes the claim interpretation under 35 U.S.C § 112(f) previously set for in the Non-Final Office Action of 04/11/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hoshino (US8808167) hereinafter Hoshino.
In regard to claim 1, Hoshino discloses an operation section comprising: a first rotatable body (Fig. 4 ring-shaped portion 5b) rotatably disposed about a shaft (Fig. 4 shaft 18), the first rotatable body (Fig. 4 ring-shaped portion 5b) being movable in a longitudinal direction of the shaft (Fig. 4 shaft 18); a lever (Fig. 4 grasping portion 5r) connected to and rotatable with the first rotatable body (Fig. 4 ring-shaped portion 5b); a stopper (Fig. 4 cam member 15) having a first protrusion (Fig. 4 convex portions 15p), the stopper (Fig. 4 cam member 15) being configured to prevent rotation of the first rotatable body (Fig. 4 ring-shaped portion 5b) and the lever (Fig. 4 grasping portion 5r) around the shaft (Fig. 4 shaft 18) by the first protrusion (Fig. 4 convex portions 15p) being brought into contact with a portion (Fig. 4 concave portions 5m) of the first rotatable body (Fig. 4 ring-shaped portion 5b), the portion (Fig. 4 concave portions 5m) being a slot (Fig. 4 concave portions 5m) formed in the first rotatable body (Fig. 4 ring-shaped portion 5b) which engages with the first protrusion (Fig. 4 convex portions 15p) formed on the stopper (Fig. 4 cam member 15); a second rotatable body (Fig. 4 knob 4)  configured to press ([col. 11 lines 1-2] “…knob 4 with…pressing amount set in advance…”) the first rotatable body (Fig. 4 ring-shaped portion 5b) in the longitudinal direction with rotation of the second rotatable body (Fig. 4 knob 4)  around the shaft (Fig. 4 shaft 18); and a third member (Fig. 4 resistance giving member 17) to which the stopper  (Fig. 4 cam member 15) is fixed (Fig. 11), wherein the second rotatable body (Fig. 4 knob 4) is positioned with respect to the third member (Fig. 4 resistance giving member 17)  such that a portion (Fig. 4 top surface 4u) of the second member (Fig. 4 knob 4) rotatable body around the shaft (Fig. 4 shaft 18) is continuously brought into contact with the third member (Fig. 4 resistance giving member 17, “…g portions 17 t that are raised each in an inverted-L shape to the top surface 4 u side in the axial direction A from an outer circumferential edge of the base portion 17 b so as to be symmetrical with respective to the rotation center of the rotation shaft 18.”) during the rotation of the second rotatable body (Fig. 4 knob 4), and  two or more steps (Fig. 11 convex portions 17q1 and 17q2) which change a contact state of the portion of the second rotatable body (Fig. 4 knob 4) with respect to the third member (Fig. 4 resistance giving member 17) along with the rotation of the second rotatable body (Fig. 4 knob 4) is formed on at least one of the second rotatable body (Fig. 4 knob 4) and the third member (Fig. 4 resistance giving member 17), the other of the second rotatable body and the third member (Fig. 4 resistance giving member 17)  having a second protrusion (Fig. 9 rocking portion 17t) engaging with the two or more steps (Fig. 11 convex portions 17q1 and 17q2).  
In regard to claim 5, Hoshino discloses an endoscope (Fig. 1 endoscope 1) comprising the operation section according to claim 1 (see claim 1 above).  
In regard to claim 6, Hoshino discloses a treatment instrument (Fig. 1 endoscope 1) comprising the operation section according to claim 1 (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of McWeeney et al. (Patent No. US 8608649) hereinafter McWeeney. 
 In regard to claim 2, Hoshino discloses a pulley ([col. 7 lines 55-60] “Note that the configuration is not limited to the combination of the sprocket 19 and the chain, but may be a configuration in which the lower end of the rotation shaft 18 is fitted to a pulley, and a wire that is wound around the pulley is pulled with rotation of the pulley.”) mounted on the shaft (Fig. 4 shaft 18), 
Hoshino fails to disclose whether the pulley towing a towing member by being rotated together with the shaft; and an elastic member disposed in contact with the pulley wherein the first member is arranged so as to sandwich the elastic member between the pulley and the first member. 
However McWeeney in the same field of endeavor, teaches a pulley (Fig. 42 outer pulley 3290) mounted on the shaft (Fig. 42 shaft 3310), the pulley (Fig. 42 outer pulley 3290)  towing a towing member (Fig. 42 steering wires 3204) by being rotated together with the shaft (Fig. 42 shaft 3310); and 
an elastic member (annotated in Fig. 42 below) disposed in contact with the pulley (Fig. 42 outer pulley 3290), wherein the first member (Fig. 42 pulley member 3354)  is arranged so as to sandwich the elastic member between the pulley (Fig. 42 outer pulley 3290) and the first member (Fig. 42 pulley member 3354).  

    PNG
    media_image1.png
    618
    823
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of to modify the teachings of Hoshino with the teachings of McWeeney to gain the benefit of achieving a mechanical advantage of having the mechanics of actuation as smooth as possible ([Col. 12 lines 43-44]) when the pulley towing a towing member by being rotated together with the shaft; and when an elastic member disposed in contact with the pulley wherein the first member is arranged so as to have the elastic member sandwiched between the pulley and the first member.
In regard to claim 3, Hoshino in view of McWeeney discloses the operation section according to claim 2. McWeeney further discloses wherein the portion of the second member (Fig. 42 lever 3344) is brought into contact with the step (small protuberance not shown [column 32 lines 39-48]) with respect to the third member (Fig. 42 housing 3220) in pressing the pulley (Fig. 42 outer pulley 3290) by the first member (Fig. 42 pulley member 3354) by way of the elastic member (annotated above in Fig. 42) due to movement of the first member (Fig. 42 pulley member 3354)  toward a side of the pulley (Fig. 42 outer pulley 3290) in the shaft direction.
In regard to claim 4, Hoshino in view of McWeeney discloses the operation section according to claim 2. McWeeney further discloses wherein braking is applied to the rotation of the pulley (Fig. 42 outer pulley 3290) by pressing of the pulley (Fig. 42 outer pulley 3290)  by the first member (Fig. 42 pulley member 3354) by way of the elastic member (annotated above in Fig. 42)  due to movement of the first member (Fig. 42 pulley member 3354) toward a side of the pulley (Fig. 42 outer pulley 3290) in the shaft direction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795  

/RYAN N HENDERSON/               Primary Examiner, Art Unit 3795